Citation Nr: 1438440	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether a separate rating for instability of the left knee is warranted.

2.  Entitlement to an increased rating, in excess for 20 percent, for chondromalacia patella of the right knee.

3.  Entitlement to an increased rating, in excess for 20 percent, for chondromalacia patella of the left knee.

4.  Entitlement to a higher initial rating, in excess of 10 percent, for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Reviewing the procedural history in this case, in November 2001, VA increased the disability ratings for the service-connected left and right knee chondromalacia (a form of arthritis, to be rated as arthritis and to be rated on the basis of limitation of motion) from 10 percent to 20 percent under Diagnostic Code 5010-5262, due to arthritis and chronic strain with limitation of motion.  The service-connected chondromalacia patella was rated using by using Diagnostic Code 5010 to reflect that chondromalacia patella was to be rated as arthritis, followed by hyphenated Diagnostic Code 5262 to show the code used to grant the 20 percent rating.  Diagnostic Code 5262 provides ratings based on malunion of the tibia or fibula with knee disability.  

In the November 2001 rating decision, VA also determined that the record showed no evidence of instability in either knee joint.  This finding reflects that the November 2001 rating decision did not assign a separate rating for instability of either knee (Diagnostic Code 5257).  The fact that the 20 percent disability rating was not assigned under Diagnostic Code 5257 is significant to the future claim for increase.  It is clear from the prior adjudications, diagnoses, and findings of record that service connection had been granted for a form of arthritis (chondromalacia), but not for instability; therefore, following the 2001 rating decision, the only potential "separate" knee disability for future rating purposes would be for knee instability (Diagnostic Code 5257).  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The Veteran filed a claim for increased rating for the service-connected chondromalacia patella (arthritis) in April 2009.  The Board notes that, at the time the Veteran filed the claim for increased rating in April 2009, he was only service connected for chondromalacia patella, not instability, and was rated 20 percent disabled in each knee for the chondromalacia patella (under Diagnostic Code 5010-5262); therefore, the May 2010 RO adjudication was required to maintain the 20 percent ratings for chondromalacia patella (using Diagnostic Code 5010-5262 or Diagnostic Code 5010-6260 or 5261).  

The Board finds that the effect of the adjudicative actions in the May 2010 rating decision on appeal, notwithstanding how the issues were styled or which diagnostic codes were assigned, was to deny increased ratings in excess of 20 percent for service-connected right and left knee chondromalacia patella (should have, but did not, maintain the 20 percent rating under Diagnostic Code 5262 or a motion code), to grant a separate 10 percent rating for right knee instability (should have, but did not, use Diagnostic Code 5257 to rate only the instability), and to implicitly deny (by not granting) a separate compensable rating for left knee instability.  

The May 2010 rating decision's assignment of Diagnostic Codes and labeling of the service-connected disabilities was at best confusing, and will need to be reordered upon implementation of this decision.  The May 2010 rating decision's purported mixing of chondromalacia and instability as part of the same right knee disability was in error, as chondromalacia is a form of arthritis to be rated as arthritis (under either DC 5010-5003 or DC 5010-5260/5261), while instability requires a separate disability rating (under Diagnostic Code 5257).  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The May 2010 rating decision on appeal, notwithstanding how the issues were styled or which diagnostic codes were assigned, was to grant a separate 10 percent rating for right knee instability.  The RO did not, but should have, assigned the separate 10 percent rating under Diagnostic Code 5257, to reflect the new grant of separate rating for instability that was not previously service connected (chondromalacia/arthritis was previously service connected, so should maintain the 20 percent rating and correlating Diagnostic Code 5010 and motion rating code).  As indicated above, service connection was already in effect for right knee chondromalacia patella (a form of arthritis).  

The Board directs that the Veteran's 20 percent rating for right knee chondromalacia patella (a form of arthritis which is rated on limitation of motion) and arthritis and associated limitation of motion, which was in effect prior to May 2010, should be continued under Diagnostic Code 5010-5260 (or a motion code such as 5261 or 5262), and the separate 10 percent rating assigned in May 2010 for the right knee instability from April 16, 2009 should be rated using only Diagnostic Code 5257.  Doing so preserves the Veteran's long-established right knee chondromalacia patella/arthritis disability without inadvertently reducing it (to 10 percent), and compensates for more newly developed right knee instability (to be separately rated under Diagnostic Code 5257).  Rating in this manner avoids prohibited pyramiding because it avoids rating chondromalacia, which is a form of arthritis, separately from arthritis, so as to rate twice on overlapping arthritis and symptoms of pain and limitation of motion, as prohibited by 38 C.F.R. § 4.14.  Rating in this manner also insures that the knee instability will actually be separately rated, rather than confused with the arthritis, and will be rated according to the proper criteria at Diagnostic Code 5257, as required by VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2012 Board hearing held in Washington, D.C., and a transcript of the hearing has been attached to the record.  The Board has reviewed the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The issue of entitlement to a total disability based on unemployability  due to service-connected disabilities (TDIU) is raised by the record in a June 2009 VA examination, and this issue is referred to the AOJ for adjudication.

The issues of increased ratings for right and left knee chondromalacia patella and a higher initial rating for right knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, mild symptoms of left knee instability have manifested since April 2009.



CONCLUSION OF LAW

The criteria for a separate 10 percent rating, and no more, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.10, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VA provided notice to the Veteran in June 2009, prior to the initial adjudication of the claim in May 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate a claim for an increased rating of right knee disability, and of VA's and the Veteran's respective duties for obtaining evidence.  In addition, the Veteran was provided a Statement of the Case in August 2011.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also satisfied its duty to assist the Veteran in the development of the claim.  In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  The VA treatment records have been included in the claims file.  The Veteran provided testimony at a Board hearing in March 2012.  Moreover, the Veteran was provided adequate VA compensation examinations in June 2009 and March 2011, reports of which are of record.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).
Where, as here, entitlement to compensation already has been established for a left knee disability and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 20 percent rating for left knee chondromalacia with arthritis rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262.  As the Veteran's service-connected left knee chondromalacia patella disability has been remanded, the Board will assess the evidence of record to determine whether a separate rating, would be warranted here under the knee-specific diagnostic codes.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98; VAOPGCPREC 23-97. 

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263 of 
38 C.F.R. § 4.71a.  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  

Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  This code authorizes a sole 20 percent rating.  A sole 10 percent rating is authorized under DC 5259 for the surgical removal of semilunar cartilage, symptomatic.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  

Diagnostic Code 5262 addresses impairment of the tibia and fibula.  DC 5263 addresses genu recurvatum.  38 C.F.R. § 4.71a.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  In this case, the Veteran is service connected for left knee chondromalacia patella and has a long-established diagnosis of left knee osteoarthritis.

Left Knee Disability Analysis

The Veteran contends that the right knee disability is worse than the left knee disability, and that she had noticed instability for years in both knees.  The Veteran reported having to be careful about how she moved because, otherwise, the left knee sometimes snapped out and she fell.  The Veteran also reported constant pain, difficulty bending, and an inability to kneel.

After review of the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that mild symptoms of left knee instability have manifested since April 2009 to warrant a separate 10 percent disability rating under Diagnostic Code 5257 for instability.

The Veteran reported at June 2009 and March 2011 VA examinations that the left knee gave way, was unstable, and experienced episodes of dislocation or subluxation several times a week.  In June 2009, the VA examiner observed left knee crepitus, edema, tenderness, and pain at rest, but no instability or meniscus abnormality.  In March 2011, the VA examiner also observed crepitus, tenderness, weakness, and guarding of movement, but no instability or meniscus abnormality.

While VA treatment records note that in February 2010 and April 2011 the Veteran denied locking, popping, or giving out of the knees, and in June 2011the Veteran experienced repeated falls and reported feelings of instability.  In September 2011, a VA medical provider noted that the Veteran's knees had visible scars on the anterior surfaces "presumably from previous falls."  The Veteran reported in September 2011 that there were several occasions where she stepped off the curb and fell onto her knees.

During the appeal period, the Veteran reported to medical providers both experiencing and not experiencing symptoms of knee instability.  VA examiners found no medical evidence of instability of the left knee.  Nonetheless, the Board finds evidence that the Veteran experienced multiple falls probative in determining whether a separate rating for instability of the left knee is warranted.  The Board finds that the weight of the evidence, lay and medical, is in equipoise as to whether the Veteran experienced instability of the left knee.  Resolving reasonable doubt in the favor of the Veteran, the Board finds that a separate 10 percent rating for mild instability of the left knee is warranted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

For the entire rating period, a 10 percent rating, and no more, for left knee instability is granted.




REMAND

In a March 2012 Board hearing, the Veteran reported that her right and left knee disabilities had worsened since the VA examinations in June 2009 and March 2011; therefore, the Board finds that remand is necessary to obtain any outstanding treatment records and provide the Veteran with a new VA examination to assist in determining the current level of impairment caused by the right and left knee disabilities.

Accordingly, the issues of increased ratings for right and left knee chondromalacia patella and a higher initial rating for right knee instability are REMANDED for the following action:

1.  Obtain any outstanding VA treatment records regarding right and left knee disabilities from March 2012 to the present and associate them with the record.

2.  Arrange for a VA knee examination in order to assist in determining the current severity of the right and left knee disabilities.

3.  After all development has been completed, review the case again based on the additional evidence on the issues of issues of increased ratings for right and left knee chondromalacia patella and a higher initial rating for right knee instability.  If the benefits sought are not granted, furnish the Veteran and representative with a Supplemental Statement of the Case, and give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


